Citation Nr: 0509506	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
postoperative nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause on March 15, 2005.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

In October 1991, the veteran raised the issues of entitlement 
to service connection for an ankle injury, dysentery, 
hepatitis, malaria, a broken jaw, a broken cheek, and a neck 
wound.  In September 2002, he raised the issues of 
entitlement to service connection for tinnitus, claimed as 
"ringing in the ears," and for sinusitis, to include as 
secondary to his service-connected nasal fracture.  Finally, 
in November 2002, the veteran again raised the issues of 
entitlement to service connection for a hernia, dysentery, 
and hepatitis, and also raised the issue of a skin rash.  
These issues have not been developed for appellate review, 
and are therefore referred to the RO for appropriate 
disposition.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  

Upon receipt of the veteran's notice of disagreement in July 
2002, the veteran was notified via letter in August 2002 of 
his right to elect the traditional appellate process or to 
elect Decision Review Officer (DRO) review.  See 38 U.S.C.A. 
§§ 5109A, 7105(d) (West 2002); 38 C.F.R. § 3.2600 (2004).  
The veteran elected DRO review in a statement received by the 
RO in September 2002.  The RO did not notify the veteran that 
the DRO request had been received, and there is no indication 
in the November 2002 statement of the case that this DRO 
process was completed.  The Board notes that the veteran 
specifically, and timely, requested DRO review of this issue 
prior to Board review.  This review has not been accomplished 
and the veteran is entitled to such.  38 C.F.R. § 3.2600.  

The veteran asserts that his service-connected nasal fracture 
warrants a compensable disability rating.  The RO obtained VA 
outpatient treatment records spanning from April 1999 to 
November 2001, and an examination of the veteran dated in 
January 2002.  Further, in letters dated in April 2002 and 
July 2002, the veteran stated that he sought treatment at the 
VA facility contemporaneously with the letters.  These 
treatment notes are not associated with the claims file.  

Accordingly, these issues are remanded for the following 
actions: 

1.  The veteran must be requested to 
identify all sources of treatment for his 
postoperative nasal fracture, to include 
VA treatment from August 1995 to April 
1999 and from November 2001 to the 
present, and specifically those from April 
2002 and July 2002, and that he furnish 
signed authorizations for release to VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies 
of the treatment records from all sources 
he identifies, not currently of record, 
should then be requested and associated 
with the claims folder.  All efforts to 
obtain these records should be fully 
documented and, for VA records, the VA 
facility should provide a negative 
response if records are not available.

2.  If, after making reasonable efforts to 
obtain private and Federal records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran and his representative must 
then be given an opportunity to respond.

3.  When the above development has been 
completed, the veteran must then be 
afforded an appropriate VA examination to 
determine the severity of his service- 
connected postoperative nasal fracture, 
and residuals thereof.  The veteran's VA 
claims file must be made available to and 
be reviewed by the examiner.  The examiner 
must describe all symptomatology due to 
the veteran's service-connected nasal 
fracture in accordance with the rating 
criteria.  If possible, any nonservice-
connected symptomatology should be 
distinguished from symptomatology due to 
the postoperative nasal fracture.  A 
complete rationale for any opinions and 
conclusions expressed must be included in 
the examination report.  The report 
prepared should be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  The RO should then review the 
examination report to ensure that it is in 
complete compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at once.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated and the case reviewed by a 
DRO as requested by the veteran in 
September 2002, taking into consideration 
any and all evidence that has been added 
to the record since the RO's last 
adjudicative action in August 1995.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
must be provided with a Supplemental 
Statement of the Case and given an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 87 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


